PER CURIAM:
Michael Birmingham appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing after pleading guilty to two counts of money laundering and one count of failure to file a tax return. He contends that the motion court clearly erred in denying the post-conviction motion because the factual basis for his pleas to both offenses was insufficient and plea counsel was ineffective for failing to advise that his alleged acts did not constitute the crime of money laundering. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).